J-A24020-18; J-A24021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: R.E.M., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.A.U., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 576 MDA 2018

                   Appeal from the Decree April 3, 2018
   In the Court of Common Pleas of Columbia County Orphans' Court at
                          No(s): 233-OC-2017,
                        CP-19-DP-0000037-2016

 IN THE INTEREST OF: D.J.U., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.A.U., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 577 MDA 2018

              Appeal from the Decree Entered April 3, 2018
   In the Court of Common Pleas of Columbia County Orphans' Court at
                        No(s): 232-OC of 2017,
                        CP-19-DP-0000056-2015

 IN THE INTEREST OF: F.L.M., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.A.U., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 578 MDA 2018

              Appeal from the Decree Entered April 3, 2018
  In the Court of Common Pleas of Columbia County Juvenile Division at
                         No(s): 231-OC-2017,
J-A24020-18; J-A24021-18



                       CP-19-DP-0000057-2015


 IN THE INTEREST OF: R.E.M., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: S.L.M., JR., FATHER      :
                                     :
                                     :
                                     :
                                     :   No. 614 MDA 2018

              Appeal from the Decree Entered April 3, 2018
   In the Court of Common Pleas of Columbia County Orphans' Court at
                         No(s): 233-OC-2017,
                        CP-19-DP-0000037-2016

 IN THE INTEREST OF: D.J.U., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: S.L.M., JR., FATHER      :
                                     :
                                     :
                                     :
                                     :   No. 615 MDA 2018

              Appeal from the Decree Entered April 3, 2018
   In the Court of Common Pleas of Columbia County Orphans' Court at
                       No(s): 2017-OC-0000232,
                        CP-19-DP-0000056-2015

 IN THE INTEREST OF: F.L.M., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: S.L.M., JR., FATHER      :
                                     :
                                     :
                                     :
                                     :   No. 616 MDA 2018

             Appeal from the Decree Entered April 3, 2018



                                  -2-
J-A24020-18; J-A24021-18



    In the Court of Common Pleas of Columbia County Juvenile Division at
                          No(s): 231-OC-2017,
                         CP-19-DP-0000057-2015


BEFORE: OTT, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                    FILED DECEMBER 07, 2018

       B.A.U. (“Mother”) and S.L.M. (“Father”) appeal from the orders

terminating their parental rights.1 We find the trial court did not abuse its

discretion and affirm the orders.

       Mother and Father have three minor children, D.J.U., born June 2013,

F.L.M., born March 2015, and R.E.M., born June 2016 (collectively,

“Children”). In August 2015, Columbia County Children and Youth Services

(“CYS”) received a referral based on lack of cleanliness at the residence and

lack of cleanliness and hygiene of Children. In October 2015, the court found

D.J.U. and F.L.M. dependent. The court found R.E.M. dependent after his birth.

A Service Plan was created, which included the following goals: Meet the basic

needs of Children, obtain medical assistance for Children; improve parenting

skills; improve home conditions; improve Children’s hygiene; utilize local

resources; and comply with medical and behavioral appointments for Children

and for Mother and Father. N.T., 4/1/18, at 8-20; Exh. CYS-B. On November

17, 2017, CYS filed petitions for involuntary termination of Mother and

Father’s parental rights to Children.

____________________________________________


1Mother and Father each filed separate notices of appeal for each child. We
have consolidated the six appeals sua sponte.


                                           -3-
J-A24020-18; J-A24021-18



        In July 2016, Father moved to Arkansas, and Mother followed in August

2016. Id. at 25. At the hearing on the petitions, Kerri Shaylor, a CYS

caseworker, testified that Mother and Father remained in Arkansas and have

not seen Children since they moved. N.T., 4/18/18, at 25-26. Mother has

weekly phone calls with Children. Id. at 26. Father attends the phone calls

less regularly. Mother and Father sent a gift card for Christmas and birthday

cards. Id. at 26-27. Ms. Shaylor testified that Mother and Father completed

parenting classes, but failed to complete the remaining goals. Id. at 8-20. Ms.

Shaylor stated that she did not facilitate use of Skype for the phone calls, and

noted Mother and Father only requested the use of video calls “a couple

months ago.” Id. at 44-45.

        CYS did not send a request to Arkansas under the Interstate Compact

on the Placement of Children (“ICPC”)2 seeking approval to send Children to

Arkansas until May 2017. Id. at 28. Ms. Shaylor delayed sending the request
____________________________________________


2   The ICPC has been described as:

          As drafted, the [ICPC] provides for notification of
          appropriate state or local authorities in the receiving state
          before placement by out-of-state persons and agencies. The
          authorities in the receiving state are given the opportunity
          to investigate and, if satisfied, must notify the sending state
          that the proposed placement does not appear to be contrary
          to the child’s best interest. After a placement has been
          made, the sending state continues to have financial
          responsibility for support and retains jurisdiction over the
          child.

McComb v. Wambaugh, 934 F.2d 474, 479–480 (3d Cir. 1991) (alteration
in original); 62 P.S. § 761; 55 Pa. Code § 3130.41.


                                           -4-
J-A24020-18; J-A24021-18



because Mother and Father did not have appropriate housing and she did not

want Arkansas to deny the ICPC request. Id. at 47. Arkansas denied the first

request because Mother and Father did not complete the paperwork required

for the home study process. Id. at 28-29. CYS sent a second request in

October 2017. Id. at 29. The process had not been completed at the time of

the hearing due to Mother and Father’s “lack of compliance.” Id. at 31. Mother

and Father missed two fingerprint appointments, did not return the paperwork

to Arkansas in a timely manner, and were not following through with the

process. Id. Ms. Shaylor stated CYS does not know whether the home in

Arkansas was appropriate. Id.

      Ms. Shaylor stated she had not “personally” completed an ICPC request

in other cases, but CYS had, and noted she had done one prior request. Id.

at 50-51. Further, she testified that she was trained on how to make a request,

and, when a parent moved, she copied the file and her supervisor completed

the paperwork. Id. at 51.

      Ms. Shaylor further testified that Children appear happy in the foster

home, were clean and well-dressed, and their basic, physical, and emotional

needs were met. Id. at 33.

      Mother testified that she speaks with Children by phone once a week,

and that the foster parents denied her request to have video calls. Id. at 68-

69. She stated that she and Father obtained housing in Arkansas in December

2016. Id. at 71. Mother claimed that they did not receive the paperwork for

the first ICPC request in May 2017. Id. at 73. Mother stated that she moved

                                     -5-
J-A24020-18; J-A24021-18



to Arkansas because she was told “Arkansas would be a better place for” her

and Children and she and Father were “tired of getting messed with” by the

caseworkers. Id. at 74, 90, 92. Mother’s father, step-mother, grandmother,

and two sisters live in Berwick, Pennsylvania, and she has no relatives in

Arkansas. Id. at 89.

       Father testified that they fixed the concerns regarding the home in

Pennsylvania. Id. at 95-97. He and Mother moved to Arkansas because CYS

“wanted to run us around” and he was told that in Arkansas “they won’t run

me around like they did up there.” Id. at 97-98. He attends phone calls when

able, based on his work and school schedule. Id. at 98. He and Mother only

received paperwork for the ICPC request in October 2017. Id. at 101. Father’s

grandmother, great-uncle, ex-wife, and seven-year-old daughter live in

Arkansas. Id. at 113. Father’s mother, father and sister live in Pennsylvania.

Id. at 113.

       The trial court granted the termination petitions. It found termination

proper under 23 Pa.C.S.A. § 2511(a)(1), (5), (8),3 and (b). Specifically as to

Subsection 2511(a)(1), the court found that “by conduct continuing for a

period of at least six months immediately preceding the filing of the petition,”

Mother and Father “have evidenced a settled purpose of relinquishing parental

claim to [Children] and have refused and failed to perform parental duties.”
____________________________________________


3  The trial court’s opinion pursuant to Pennsylvania Rule of Appellate
Procedure 1925(a) also cites the text of section 2511(a)(2). The petitions for
termination filed by CYS, however, sought termination under Subsections
2511(a)(1), (5), and (8).

                                           -6-
J-A24020-18; J-A24021-18



Id. at 117-18. The court found “the services or assistance readily available to

the parents are not likely to remedy the conditions which led to the removal

or placement of [Children] within a reasonable period of time.” Id. at 118.

      The trial court further found that termination would “best serve the

developmental, physical, and emotional needs and welfare of” Children. Id.

at 118-19. The court noted that Children, who were young, have had only

phone contact with parents for almost two years, and that it would be “remiss

if the Court would send the children . . . back to a place where they know

nobody,” noting they did not “even know [Mother and Father] at this point.”

Id. at 119.

      The trial court further found CYS delayed initiating the ICPC request

because “parents had no stable living arrangements,” and Arkansas denied

the request to assist because Mother and Father did not complete the required

paperwork. Trial Court Opinion, filed May 24, 2018, at 4. The trial court found

the delay in processing the request “was due to Mother and Father’s lack of

and/or slow compliance with paperwork, fingerprints, etc.” Id.

      The trial court further found that CYS proceeded reasonably under the

Interstate Compact, that it made reasonable efforts to assist Mother and

Father, and that Mother and Father intentionally left Pennsylvania because

they wanted “to terminate their involvement with [CYS].” Id. In addition, the

trial court found Children were doing well, were with foster parents who hoped

to adopt Children, and Children were “healthy, happy, and maturing age

appropriately.” Id.

                                     -7-
J-A24020-18; J-A24021-18



      Mother and Father filed timely notices of appeal. They raise the following

issues on appeal:

         1. Whether the trial court erred in determining that [CYS]
         presented clear and convincing evidence that grounds for
         involuntary termination exist.

         2. Whether the trial court abused its discretion when
         granting [CYS’s] Petition for Involuntary Termination of
         Parental Rights when [CYS] failed to provide reasonable
         efforts to aid the family in reunification.

         3. Whether the trial court abused its discretion and
         [committed an] error of law when it determined parents
         displayed a settled purpose to relinquish their rights by
         moving to Arkansas.

         4. Whether the trial court abused its discretion and
         committed an error of law when it ignored the fact that
         [CYS] failed to submit a timely referral to the Interstate
         Compact on the Placement of Children knowing parents had
         relocated to Arkansas.

Mother’s and Father’s Br. at 5-6. We will address these claims together.

      Mother and Father argue they failed to meet their goals because CYS

did not make a timely ICPC request. They argue the trial court ignored this

failure, as well as other CYS failures, such as their failure to facilitate video

calls between Mother and Father and Children. They further maintained CYS

relied on old information regarding the conditions of their home and that the

court erred in finding they evidenced a settled purpose to relinquish their

parental rights.

      When reviewing orders terminating parental rights, we must “accept the

findings of fact and credibility determinations of the trial court if they are

supported by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.


                                      -8-
J-A24020-18; J-A24021-18



2012). Where “the factual findings are supported,” we review the decision “to

determine if the trial court made an error of law or abused its discretion.” Id.

We will reverse a decision “for an abuse of discretion only upon demonstration

of manifest unreasonableness, partiality, prejudice, bias, or ill-will.” Id.

      The Pennsylvania Supreme Court has explained the reason for applying

an abuse of discretion standard to termination decisions:

         [U]nlike trial courts, appellate courts are not equipped to
         make the fact-specific determinations on a cold record,
         where the trial judges are observing the parties during the
         relevant hearing and often presiding over numerous other
         hearings regarding the child and parents. Therefore, even
         where the facts could support an opposite result, as is often
         the case in dependency and termination cases, an appellate
         court must resist the urge to second guess the trial court
         and impose its own credibility determinations and
         judgment; instead we must defer to the trial judges so long
         as the factual findings are supported by the record and the
         court’s legal conclusions are not the result of an error of law
         or an abuse of discretion.

Id. at 826-27 (citations omitted).

      A trial court may terminate parental rights only after finding grounds for

termination existed under Section 2511(a) and that termination is in the

child’s best interest under Section 2511(b). Although the trial court terminated

Mother’s parental rights pursuant to several subsections of Section 2511(a),

we need only conclude that its decision was proper under any one subsection

of Section 2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

banc). Here, we conclude that the trial court properly terminated Mother’s

parental rights pursuant to Section 2511(a)(1).



                                      -9-
J-A24020-18; J-A24021-18



      Section 2511(a)(1) provides:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

                                        ...

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing of
              the petition either has evidenced a settled purpose of
              relinquishing parental claim to a child or has refused
              or failed to perform parental duties.

23 Pa.C.S.A. § 2511(a)(1). Further, with respect to section 2511(a)(1), “the

court shall not consider any efforts by the parent to remedy the conditions

described therein which are first initiated subsequent to the giving of notice

of the filing of the petition.” 23 Pa.C.S.A. § 2511(b).

      “Although it is the six months immediately preceding the filing of the

petition that is most critical to the analysis, the trial court must consider the

whole history of a given case and not mechanically apply the six-month

statutory provision.” In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004).

Further:

           Parental duty is best understood in relation to the needs of
           a child. A child needs love, protection, guidance, and
           support. These needs, physical and emotional, cannot be
           met by a merely passive interest in the development of the
           child. Thus, this court has held that the parental obligation
           is a positive duty which requires affirmative performance.

           This affirmative duty encompasses more than a financial
           obligation; it requires continuing interest in the child and a
           genuine effort to maintain communication and association
           with the child.




                                       - 10 -
J-A24020-18; J-A24021-18


         Because a child needs more than a benefactor, parental duty
         requires that a parent ‘exert himself to take and maintain a
         place of importance in the child's life’.

Id. (quoting In re C.M.S., 832 A.2d 457, 462 (Pa.Super.2003). Parental duty

requires that a parent “act affirmatively with good faith interest and effort,

and not yield to every problem, in order to maintain the parent-child

relationship to the best of his or her ability, even in difficult circumstances.”

Id. (quoting In re Adoption of Dale A., II, 683 A.2d 297, 302 (Pa.Super.

1996)). A parent is required to “utilize all available resources to preserve the

parental relationship, and must exercise reasonable firmness in resisting

obstacles placed in the path of maintaining the parent-child relationship.” Id.

      Here, the trial court found Mother and Father “evidenced a settled

purpose of relinquishing parental claim to [Children] and have refused and

failed to perform parental duties.” N.T., 4/1/18, at 117-18. In its 1925(a)

opinion, the trial court clarified that “it cannot be any clearer that Mother and

Father’s conduct evidenced a failure to perform parental duties for at least six

months, more specifically for at least 18 months before the petition was filed.”

TCO at 7. It found

         From at least August 2016 through the time of the hearing,
         Mother and Father have not seen the children at all. Mother
         has made regular telephone calls, but that is not parenting
         in the least. Mother and Father left Pennsylvania in the
         summer of 2016, to avoid the requirements and help that
         [CYS] was providing them and their children. They have not
         returned. They did not attend the hearing except by phone.
         There is no indication they are going to return to
         Pennsylvania.




                                     - 11 -
J-A24020-18; J-A24021-18



TCO at 7-8. The trial court noted that there was “some indication” that Mother

and Father were waiting until their financial situation improved before they

saw Children, but noted that “[p]arental rights may not be preserved by

waiting for some more suitable financial circumstances or convenient time for

the performance of parental duties and responsibilities,” and that parents

must act “affirmatively, with good faith interest and effort.” Id. at 8 (quoting

In the Interest of C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000)). The court

concluded:

         Mother and Father, without good reason, voluntarily left
         their children in foster care in Pennsylvania to be raised by
         other adults. In the meantime, the minor children have been
         growing and maturing. Their development through
         childhood and adolescence into adulthood cannot wait for
         Mother and Father to be ready to provide care. The minor
         children need[] proper guidance and nurturing now. Both
         Mother and Father have many relatives and connections in
         the Berwick area. Their lengthy relocation many miles away
         to Arkansas without their children is inexcusable.

TCO at 8-9. The record supports the trial court’s factual findings and it did not

abuse its discretion in finding CYS established by clear and convincing

evidence that termination was proper under Section 2511(a)(1), including

that, during the relevant six month period, Mother and Father failed to perform

parental duties.

      Further, Section 2511(a)(1) requires a finding that the parent either

evidenced a settled purpose to relinquish their parental claim or a failure to

perform parental duties. At the hearing, the court found parents evidenced




                                     - 12 -
J-A24020-18; J-A24021-18



both by moving to Arkansas, without good reason, and not seeing Children.

Contrary to Mother and Father’s claim, this was not an abuse of discretion.

      In addition, the trial court did not err in finding CYS made reasonable

efforts in these circumstances. CYS did not immediately place a request under

the ICPC, but the trial court did not abuse its discretion in finding CYS acted

reasonably where, as here, CYS wanted to ensure there was appropriate

housing and where, after the request, parents did not comply with the

requirements. Mother and Father claim Arkansas did not receive the May 2017

request. However, Ms. Shaylor testified that Arkansas denied the request

because Mother and Father failed to complete the home study paperwork, and

the trial court credited this testimony. N.T., 4/18/18, at 28, 31. Further,

although Ms. Shaylor testified that a person need not have their own home

before an ICPC request is made, she also testified that if the housing was not

adequate, the request would be denied. Id. at 53.

      We further note that the Pennsylvania Supreme Court has held that

“while reasonable efforts should be considered and indeed, in the appropriate

case, a trial court could insist upon their provision,” a trial court may grant a

petition to terminate parental rights even if an agency failed to provide

reasonable efforts. In re D.C.D., 105 A.3d 662, 675 (Pa. 2014). Here, even

if CYS did not engage in reasonable efforts, any such failure did not impact

Mother and Father’s failure to perform parental duties, as the failure resulted

from their relocation and refusal to return, and was not due to any perceived

lack of reasonable efforts by CYS.

                                     - 13 -
J-A24020-18; J-A24021-18



      Mother and Father also argue that Ms. Shaylor relied on old information

to support the termination petition. Although the information relied on by Ms.

Shaylor regarding the conditions of the home were from prior to the move to

Arkansas, this was because Mother and Father moved and failed to take

reasonable steps to comply with the ICPC process. Therefore, because Mother

and Father delayed the process, CYS did not have information regarding their

Arkansas home.

      Mother and Father also argue the trial court erred in finding Ms. Shaylor

credible because she was not appointed to the case until after Mother and

Father moved to Arkansas, and because her testimony was inconsistent

regarding whether she had previously completed an Interstate Compact

request. However, “the trial court, as the finder of fact, is the sole determiner

of the credibility of witnesses and all conflicts in testimony are to be resolved

by [the] finder of fact.” In re Z.P., 994 A.2d 1108, 1115-16 (Pa.Super. 2010)

(quoting In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super. 2002)).

When supported by the record, as they are here, we must accept the credibility

determinations of the trial court. In re Adoption of S.P., 47 A.3d at 826.

      To the extent Mother and Father also challenge the trial court’s findings

under Section 2511(b), see Appellant Br. at 12, we find that the trial court

did not abuse its discretion in finding termination proper under Section

2511(b).

      Section 2511(b) provides:




                                     - 14 -
J-A24020-18; J-A24021-18


           (b) Other considerations.--The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child.

23 Pa.C.S.A. § 2511(b). The focus under Section 2511(b) is not on the parent,

but on the child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.Super.

2008) (en banc). Pursuant to Section 2511(b), the trial court must determine

“whether termination of parental rights would best serve the developmental,

physical and emotional needs and welfare of the child.” In re C.M.S., 884

A.2d    1284,   1286     (Pa.Super.   2005).     This   Court   has   explained   that

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into [the] needs and welfare of the child.” Id. at 1287.

        Here, the trial court found that termination of Mother’s and Father’s

parental rights would best serve Children’s developmental, physical, and

emotional needs and welfare. N.T., 4/2/18, at 118-19. It noted that Children

have not seen Mother and Father in two years, and stated Children did not

know Mother and Father. Id. at 119. It also noted that Children were doing

well, lived with foster parents who hoped to adopt Children, and Children were

“healthy, happy, and maturing age appropriately.” TCO at 4. We conclude its

factual findings are supported by the record, including Ms. Shaylor’s testimony

that Children were doing well with foster parents. The trial court did not abuse

its    discretion   in   finding   termination    would    best   serve    Children’s

developmental, physical, and emotional needs.

        Orders affirmed.



                                        - 15 -
J-A24020-18; J-A24021-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/07/2018




                           - 16 -